                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
___________________________________________

SHIFT4 PAYMENTS, LLC,                     :
           Plaintiff,                     :
                                          :
       v.                                 :              No. 5:19-cv-00330
                                          :
ERIC SMITH;                               :
ALLIANCE CONSULTANT GROUP, INC.,          :
d/b/a ALLIANCE BUNDLES;                   :
JOHN DOES 1-10;                           :
ABC COMPANIES 1-10,                       :
             Defendants                   :
___________________________________________

                                        ORDER

      AND NOW, this 17th day of July, 2019, for the reasons set forth in the Opinion issued

this date, IT IS ORDERED THAT:

      1.     Defendant Smith’s Motion to Dismiss for lack of personal jurisdiction, ECF No.

6, is DENIED.

      2.     Defendants Smith and Alliance’s Motion to Compel Arbitration and Dismiss the

Complaint, ECF No. 14, is GRANTED.

      3.     The Complaint, ECF No. 1, is DISMISSED with prejudice.

      4.     This case is CLOSED.




                                                         BY THE COURT:



                                                         /s/ Joseph F. Leeson, Jr.___
                                                         JOSEPH F. LEESON, JR.
                                                         United States District Judge


                                             1
                                          071619
